UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1246


DAVID C. CORSON,

                Plaintiff - Appellant,

          v.

PAUL A. MATTOX, JR.; ROGER PROPST, Superintendent of Schools
Calhoun County Board of Education,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cv-00065-IMK-JSK)


Submitted:   June 1, 2010                  Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David C. Corson, Appellant Pro Se. April Joy Wheeler, David Lee
Wyant, BAILEY & WYANT, PLLC, Wheeling, West Virginia; Jeffery
Dale Taylor, ROSE PADDEN & PETTY, LC, Fairmont, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David      C.    Corson       filed      a    civil     complaint        asserting

claims arising         under    the      Rehabilitation           Act   of    1973       and   the

Americans with Disabilities Act.                     The matter was referred to a

magistrate       judge,      pursuant      to       28    U.S.C.     § 636        (2006),      who

recommended denying relief and notified Corson of his right to

file    objections      to    the   report          and    recommendation.               Instead,

Corson    filed    a    notice      of    appeal.           This    court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory          and       collateral       orders,        28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                          The order Corson seeks

to     appeal     is   neither        a    final          order     nor      an     appealable

interlocutory or collateral order.                        Accordingly, we dismiss the

appeal for lack of jurisdiction.                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                     DISMISSED




                                                2